DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suefuji (U.S. Publication No. 2011/0273058). Suefuji teaches a vibration type actuator comprising: a vibration body configured to include an annular elastic body 122 and an electro- mechanical energy conversion element 121; and a contact body 123/133 having an annular shape, wherein the contact body is configured to be in contact with the vibration body and relatively move with regard to the vibration body, wherein the contact body includes: a base portion (123a or 133a in annotated figure), a supporting portion (123b or 133b in annotated figure) that extends in an annular shape from the base portion in a radial direction of the contact body, and a friction member 133c that is provided to the supporting portion, is a member different from the supporting portion (see fig. 9C), and is in contact with the vibration body (paragraph 9 teaches 133c in contact with vibration body), wherein the friction member is connected to the supporting portion by a first surface extending in a direction along a central axis of the contact body (see annotated figure 9C below) and an annular second surface extending in the radial direction (see annotated figure 9C below), and wherein the first surface includes a portion inclined with respect to the direction of the central axis of the contact body (see annotated figure 9C below). Regarding claim 3, the inclination angle is clearly greater than 0 degrees and appears to be less than or equal to 45 degrees as seen in figure 9C. Regarding claim 4, see annotated figure below which shows a part of the first surface in a circumferential direction is connected to the supporting portion.  Regarding claim 5, paragraph 87 teaches that the supporting portion and the friction member are fixed to each other by an adhesive.

    PNG
    media_image1.png
    328
    876
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suefuji (U.S. Publication No. 2011/0273058) in view of Satoshi (JP2017108615). Suefuji teaches the salient features of the claimed invention except for a camera platform comprising: a turntable; and the vibration type actuator according to claim 1 that is provided to the turntable. Satoshi teaches a turntable 420 and a vibration type actuator to turn the table. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Satoshi for the purpose of acquiring a single image with a wide observation range and high definition.  Regarding claim 7, the turntable is a member of an electronic device.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchiya (U.S. Publication No. 2021/0242808) and Suefuji (U.S. Publication No. 2020/0389101) are publications of related or similar applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852